Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
(FDA No. FDA-2014-H-2177)

Complainant,
v.

Reed's Grocery, Inc,
Respondent.
Docket No. C-15-657
Decision No. CR3720

Date: March 25, 2015

INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Products (CTP) began this matter by serving an administrative
complaint on Respondent, Reed's Grocery, Inc., at Rural Route 1, Box 70, Cave In Rock,
Illinois 62919, and by filing a copy of the complaint with the Food and Drug
Administration’s (FDA) Division of Dockets Management. The complaint alleges that
Reed's Grocery, Inc. unlawfully sold tobacco products to a minor, thereby violating the
Federal Food, Drug, and Cosmetic Act (Act), 21 U.S.C. § 301 et seq., and its
implementing regulations, Cigarettes and Smokeless Tobacco, 21 C.F.R. pt. 1140. The
complaint likewise alleges that Respondent Reed’s Grocery previously admitted to five
violations of regulations found at 21 C.F.R. pt. 1140 and, therefore, CTP seeks to impose
a $10,000 civil money penalty against Respondent Reed's Grocery, Inc.

As provided for in 21 C.F.R. §§ 17.5 and 17.7, on January 26, 2015, CTP served the
complaint on Respondent Reed's Grocery, Inc. by United States Postal Service. In the
complaint and accompanying cover letter, CTP explained that, within 30 days,
Respondent should pay the penalty, file an answer, or request an extension of time in
which to file an answer. CTP warned Respondent that, if it failed to take one of these
actions within 30 days, the Administrative Law Judge could, pursuant to 21 C.F.R.
§ 17.11, issue an initial decision ordering it to pay the full amount of the proposed
penalty.

Respondent Reed's Grocery, Inc. has neither filed an answer within the time prescribed,
nor requested an extension of time within which to file an answer. Pursuant to 21 C.F.R.
§ 17.11, Lassume that the facts alleged in the complaint (but not its conclusory
statements) are true. Specifically:

e CTP previously issued a warning letter to Respondent Reed's Grocery, Inc. on
December 1, 2011, citing violations of 21 C.F.R. pt. 1140 on September 28, 2011,
at Respondent’s business establishment, Rural Route 1, Box 70, Cave In Rock,
Illinois 62919;

e@ On March 25, 2013, CTP initiated a previous civil money penalty action, CRD
Docket Number C-13-558, FDA Docket Number FDA-2013-H-0334, against
Respondent for five violations of 21 C.F.R. pt. 1140 within a 36-month period.
CTP alleged those violations to have occurred on September 28, 2011, April 2,
2012, and October 30, 2012;

e The previous action concluded when Rose Reed, Respondent’s authorized
representative, settled the claims on Respondent’s behalf. On May 6, 2013, Ms.
Reed signed an Acknowledgment Form in which she “admitt[ed] that the
violations . . . occurred, waiv[ed] her ability to contest the violations in the future,
and stat[ed] that she understood that that violations may be counted in determining
the total number of violations for purposes of future enforcement actions.” The
Administrative Law Judge closed the case on July 2, 2013;

e At approximately 1:50 p.m. on August 15, 2013, at Respondent’s business
establishment, Rural Route 1, Box 70, Cave In Rock, Illinois 62919,
FDA-commissioned inspectors observed that a person younger than 18 years of
age was able to purchase a package of Marlboro cigarettes.

These facts establish Respondent Reed's Grocery, Inc.’s liability under the Act. The Act
prohibits misbranding of a tobacco product. 21 U.S.C. § 331(k). A tobacco product is
misbranded if sold or distributed in violation of regulations issued under section 906(d)
of the Act. 21 U.S.C. § 387f(d); see 21 U.S.C. § 387c(a)(7)(B); 21 C.F.R. § 1140.1(b).
The Secretary of the U.S. Department of Health and Human Services issued the
regulations at 21 C.F.R. pt. 1140 under section 906(d) of the Act. 21 U.S.C. § 387a-1;
see 21 U.S.C. § 387f(d)(1); 75 Fed. Reg. 13,225, 13,229 (Mar. 19, 2010). The
regulations prohibit the sale of tobacco products to any person younger than 18 years of
age. 21 C.F.R. § 1140.14(a).

The regulations also require retailers to verify, by means of photo identification
containing a purchaser’s date of birth, that no tobacco purchasers are younger than 18
years of age. 21 C.F.R. § 1140.14(b)(1).

A $10,000 civil money penalty is permissible under 21 C.F.R. § 17.2.
Order
For these reasons, I enter default judgment in the amount of $10,000 against Respondent

Reed's Grocery, Inc. Pursuant to 21 C.F.R. § 17.11(b), this order becomes final and
binding upon both parties after 30 days of the date of its issuance.

/s/
Catherine Ravinski
Administrative Law Judge

